Bartol, L,
delivered the opinion of this court.
In the opinion of a majority of this court, the nature of the acts complained of in this bill, and of the injury alleged, is such as to present a case of irreparable damage, which would entitle the complainant to the interposition of a court of equity by injunction, if it sufficiently appeared on the face of the bill' that the acts charged were done by the defendants without authority of law.
We think there is great force in the view taken by the Circuit court of the manner in which the case of the complainant is stated in the bill, and cannot avoid the conclusion, ‘‘that it is made out by the concealment of facts having a very important bearing upon it, and which would (if fully stated) act materially upon the conscience of the court.”
The right to an injunction is not ex debito justitice, but such application is addressed to the sound conscience of the chancellor, acting upon all the circumstances belonging to each particular case. He has the right (o require a full and candid disclosure of all the facts, and if there appears in the proceedings, sufficient to show that this has not been made, he may properly refuse to exercise the extraordinary power of the court, through the instrumentality of a writ of injunction.
There is sufficient, however, on the face of the bill to show that the defendants are acting under the authority of the government of the United States, in the construction of an aque*477duct for supplying the city of Washington with water, and that the authority of the general government to occupy and use the lands of the complainant for that purpose, is based upon the Act of Assembly of 1853, ch. 179.
That Act authorizes the expropriation of lands within the State of Maryland, for the purpose of constructing such aqueduct. It is not alleged in the bill that the defendants have not in all things complied with the provisions of that Act, or that condemnation has not been made, as therein provided, and the damages awarded tendered to the complainant. But the ground is taken in the bill, and it has been insisted on in the argument, that the Act of 1853 is unconstitutional and void, because the use for which the property is authorized to be taken, is not “a public use,” within the meaning of the 46th section of the Srd Article of the Constitution.
The language of that section is:
“The Legislature shall enact no law authorizing private property to be taken for public use, without just compensation as agreed upon between the parties, or awarded by a jury, being first paid or tendered to the party entitled to such compensation.”
We regard the words of this section as mandatory, both as to the use for which private property may be taken, and the previous payment or tender of compensation therefor. It can be taken only for public use. But we cannot adopt the narrow, and restricted construction of these words, contended for by the appellant’s counsel. They do not mean merely a use of the government of Maryland, or of the State of Maryland, and its inhabitants as such, but, in our opinion, they embrace within their scope, a use of the government of the United States.
The supplying of the capital of the United States with water, essential for the preservation of the public buildings and public records, and alike essential for the use of the officers of the government, who are compelled to reside there, permanently or temporarily, is surely a public use, within the meaning of our State Constitution.
Maryland, as one of the States of the Union, and, in some *478sense, an integral part of the great public, interested in and constituting a part of the general government, has, by the provision of her Constitution, which we have cited, conferred upon the Legislature the power of passing the Act of 1853, and we should have no difficulty in pronouncing that Act valid and constitutional, even if there were no other or different relations subsisting between the State of Maryland and the seat of government of the United States, than those which belong to every other State. But, as justly remarked by the judge of the Circuit court, in his opinion in the case of United States vs. Anderson, “By the Act of 1791, in pursuance of the 8th sec. of the 1st Article of the Constitution of the United States, the State ceded jurisdiction over its portion of the ten miles square, for certain purposes. ® * ® * * The State never intended to abandon all interest in the District.”
The relation, therefore, between the District of Columbia, composed of territory ceded by Maryland for certain purposes only, and the State of whose soil it forms a part, is more intimate and close than that which it bears to any other State.
We conclude, therefore, that the expropriation of lands in Maryland, for the purpose of supplying the city of Washington with water, may be regarded, in every sense, as taking it for public use.
■ We are also of opinion that the government of the United States possesses the power, under the Constitution, to construct such aqueduct, drawing its supply of water, if necessary, from within the limits of Maryland, and using and occupying lands for that purpose in Maryland, by the permission and consent of the State. We have not failed to recognize the force of many of the views presented in the able arguments of the appellant’s counsel on this point; and we appreciate the delicacy and importance of questions, involving the exercise by the general government, of powers not expressly granted. We do not undervalue the doctrine which inculcates a jealous and watchful vigilance against any encroachment upon the rights of the States; but we know of nothing to prevent a State from entering into any contract which is not prohibited by the Constitution of the United States or its own fundamental law. *479We regard the power of the Legislature to pass the Act of 1853, as clearly recognized by the 46th section of the 3rd Article of the State Constitution, and we think the power of Congress to accept the privileges granted under the Act of 1853, and to provide for the construction of the aqueduct, is conferred by the last two clauses of the eighth section of the first Article of the Constitution of the United States.
(Decided July 29th, 1859.)
The order of the Circuit court, from which this appeal was taken, will be affirmed, and the cause remanded.

Order affmned icith costs,


and cause remanded.